Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dariela Almeda on 6/17/2021.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A door hinge assembly, comprising: 
a door frame defining a frame opening and a jamb at one side of the frame opening, the jamb including two frame corners protruding into the frame opening and a jamb brace connecting the two frame corners across the frame opening, the jamb brace defining two spaced-apart hinge holes therethrough; 
a door movable to selectively provide access through the frame opening, the door comprising two broad side surfaces connected by door edges including a jamb edge, the door defining: 
two corner recesses configured to receive the two protruding frame corners of the jamb; and 
a respective passage opening at the jamb edge to a respective passage opening at one of the broad side surfaces of the door; and 
an elastic cord connecting the door to the door frame, the cord extending sequentially through a first of the two hinge passages, through a first of the two passage openings at the jamb edge, through a first of the two hinge holes, across the jamb brace, through a second of the two hinge holes, through a second of the two passage openings at the jamb edge, and through the second of the two hinge passages.
5. (Currently Amended) The door hinge assembly of claim 4, wherein the first knot and the second knot are hidden inside the passage openings at one of the broad side surfaces of the door.
6. (Currently Amended) The door hinge assembly of claim 5, wherein the passage openings at one of the broad side surfaces of the door are smaller than [[the]] a diameter of the first knot and the second knot.
Cancel Claims 10 and 11.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: New Figures 1-8 are required. Figures 1-8 are not black and white line drawings, the shading of which obscures the details. Additionally, all the drawings appear to be either low quality or have been filed in greyscale causing the lines to appear broken, and are therefore not properly reproducible in black and white.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2004/0168776 is the closest prior art which teaches an elastic cord/tubular member connecting as a hinge between two panels, however ‘776 does not disclose limitations of the door and door frame, as well as two hinge passages, each hinge passage extending from a respective passage opening at the jamb edge to a respective passage opening at one of the broad side surfaces of the door; and an elastic cord connecting the door to the door frame, the cord extending sequentially through a first of the two hinge passages, through a first of the two passage openings at the jamb edge, through a first of the two hinge holes, across the jamb brace, through a second of the two hinge holes, through a second of the two passage openings at the jamb edge, and through the second of the two hinge passages as required by independent claim 1. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677